PER CURIAM.
This is an indictment in two counts. The first-count charges the unlawful possession, on January 18, 1923, of intoxicating liquor. For the purpose of affecting the punishment, it also alleges the dates of two prior convictions of the plaintiff in error. The *392second count charges the unlawful sale of intoxicating liquor "at the time and place” alleged in the first count. Plaintiff in error was convicted under the second count. Failure to allege a date in the second count is the sole error assigned.
It is permissible to refer to other parts of an indictment, and from one count to another, to fix a date. 22 C. J. 318, 366. The reference in the second count is clearly to the date alleged in the first count which charged the unlawful possession for which the plaintiff in error was being prosecuted, and not to the dates involved in the former prosecutions and convictions. However, all dates mentioned were within the statute of limitations.
The judgment is affirmed.